DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s election filed September 2, 2022 and amendments filed and claim amendments and remarks filed September 14, 2022.  Claim 2 has been withdrawn.  Claim 1 has been amended.  Claims 3-11 are new.  Claims 1-11 are pending.  Claims 1 and 3-11 are rejected.  
Election/Restrictions
Applicant's election with traverse of Claim 1 in the reply filed on September 2, 2022 is acknowledged.  The traversal is on the grounds that there would not be a serious search and/or examination burden and the method of claim 2 requires the features of the apparatus of claim 1.  This is not found persuasive because as stated in the election restriction requirement the method of claim 2 could be practiced by hand to reroll the cigar.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for rerolling a cigar, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 2, 2022.
The requirement is still deemed proper and is therefore made FINAL. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a container" must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a cigar" in multiple times.  It is unclear if this is the same “a cigar” or a new cigar.  Further claims 5, 7, and 8 also recite the limitation “a cigar”.  
For purposes of examination all subsequent recitations of “a cigar” will be treated as the same cigar.  All instances of “a cigar” following the first recitation should be amended to read “the cigar”
Claims 3-11 are rejected insomuch as they depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150272202 A1 (hereinafter CLAYTON) in view of US 20180213838 A1 (hereinafter RICHMOND).
Regarding claim 1, CLAYTON discloses a device for cutting and rolling a cigar (abstract).  CLAYTON discloses a cigar holder (Fig. 1, apparatus 10, ¶16-¶17) configured to hold a cigar such that the cigar can be cut open, an existing smokeable content can be removed from the cigar, and a replacement smokeable content can be added to the cigar (¶16); an existing content remover comprising a cutter (Fig. 2, razor blade 54, ¶17) configured to cut open a cigar positioned in the cigar holder such that an existing smokeable content can be removed from the cigar and a replacement smokeable content can be added to the cigar (¶16).
CLAYTON does not a new content processor comprising a content grinder configured to shred a replacement smokeable content that can be added to a cigar positioned in the cigar holder or a new content adder comprising a content holder configured to add a replacement smokeable content to a cigar positioned in the cigar holder.
RICHMOND teaches a system for preparing a smokeable material with a chamber to reduce the size of smokeable material (abstract).  RICHMOND teaches a new content processor (Fig. 4, upper chamber 104, ¶56) comprising a content grinder (Fig. 4, grinder with grinding projections 132 and a motor 246, ¶84) configured to shred a replacement smokeable content.  RICHMOND further teaches a new content adder (See annotated Fig. 4 below) comprising a content holder (Fig. 4, lower chamber 106, ¶86) configured to add a replacement smokeable content to a cigar positioned in the cigar holder (Fig. 4, support 110, ¶56).

    PNG
    media_image1.png
    730
    364
    media_image1.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CLAYTON to provide a new content processor comprising a content grinder configured to shred a replacement smokeable content that can be added to a cigar positioned in the cigar holder or a new content adder comprising a content holder configured to add a replacement smokeable content to a cigar positioned in the cigar holder as taught in RICHMOND.  A person of ordinary skill in the art would obviously include a grinder and new content adder.  Doing so would allow the user to reduce the size of feed smokable material and pass it to the wrapper (RICHMOND ¶5).  Further a person of ordinary skill would incorporate the device of RICHMOND because it is portable, hand holdable, can produce smokeable product in as few as 10 seconds, and used by users without sufficient wrist strength or a handicap, along with other benefits (RICHMOND ¶14-¶22).
Regarding claim 3, modified CLAYTON discloses the cigar reroller of claim 1 as discussed above.  CLAYTON further discloses wherein the cigar holder comprises a hollow cylindrical shaped mechanism (Fig. 1, cutting device 52, ¶16-¶17).  As shown in the figures the cutting device 52 is a hollow cylindrical shaped mechanism.
Regarding claim 4, modified CLAYTON discloses the cigar reroller of claim 1 as discussed above.  CLAYTON does not disclose, but RICHMOND teaches the content grinder comprises a cylindrical shaped shredding mechanism.  As shown in Fig. 12, the grinding projections affixed to a first plate and second plate that are cylindrical plates (¶84).
The courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the plates illustrated in Fig. 12 are cylindrical as the device of RICHMOND is described as cylindrical throughout (¶87, ¶124).
Regarding claim 5, modified CLAYTON discloses the cigar reroller of claim 1 as discussed above.  CLAYTON further discloses the cutter comprises a blade that is sized, shaped, and positioned to cut open a cigar positioned in the cigar holder (¶17).
Regarding claim 6, modified CLAYTON discloses the cigar reroller of claim 1 as discussed above.  CLAYTON does not disclose, but RICHMOND teaches the content holder comprises a container that is sized, shaped, and positioned to dispense a replacement smokeable content into a cut open cigar positioned in the cigar holder (RICHMOND ¶71, ¶75).
The courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that lower portion which contains the smokeable material would be shaped to contain the smokable material (¶71, ¶75).  
Regarding claim 9, modified CLAYTON discloses the cigar reroller of claim 1 as discussed above.  CLAYTON does not disclose, but RICHMOND teaches an indicator (¶108), wherein the indicator is configured to indicate different operating conditions of the cigar reroller by emitting corresponding different colors of light (¶108-¶109).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CLAYTON to provide an indicator to indicate different operating conditions as taught in RICHMOND.  A person of ordinary skill in the art would obviously include light indicators.  Doing so would communicate to the user the status (¶102), low battery (¶99), and safety for use (¶103).  Regarding the different colors, the LED lights are disclosed to be different, and LED lights are inherently able to emit different colors.  It is notoriously well known to use different colored lights (i.e. red for low power) to communicate different conditions.
Regarding claim 11, modified CLAYTON discloses the cigar reroller of claim 1 as discussed above.  CLAYTON Further discloses a removed content holder (Fig. 1, semi-enclosed compartment 56, ¶16-¶17) configured to receive an existing smokeable content emptied from a cut open cigar positioned in the cigar holder.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CLAYTON and RICHMOND as applied to claim1 above, and further in view of US 20180228206 A1 (hereinafter ONUMA).
Regarding claim 7, modified CLAYTON discloses the cigar reroller of claim 1 as discussed above.  Modified CLAYTON does not disclose a plurality of rollers that are sized, shaped, and positioned to re-roll a cigar positioned in the cigar holder that has been cut open, emptied of an existing smokeable content, and refilled with a replacement smokeable content.
ONUMA teaches an herb dispenser with a grinding mechanism (abstract).  ONUMA teaches a plurality of rollers (Fig. 3, rollers 60, 62, 64, 66, ¶25) that are sized, shaped, and positioned to re-roll a cigar (¶26, Claim 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified CLAYTON to include rollers in the cigar holder as taught in ONUMA.  A person of ordinary skill in the art would obviously include computer controlled rollers driven by a motor to roll a cigar or cigarette.  Doing so would finish the cigar for use (ONUMA ¶26, ¶18).
Regarding claim 8, modified CLAYTON discloses the cigar reroller of claim 1 as discussed above.  Modified CLAYTON does not disclose a conveying mechanism configured to convey a cigar into and out of the cigar holder.
CLAYTON teaches positioning panels for loading the cigar into the apparatus (¶24).  CLAYTON also teaches that a user runs the cigar through the cutting device (¶16).  This is considered to be a mechanism to convey the cigar into the device.
RICHMOND teaches that the device may have a pushing projection 318 for pushing the wrapper out of the support (¶77).  
ONUMA teaches an herb dispenser with a grinding mechanism (abstract).  ONUMA teaches that when the herb has been rolled within the paper an outlet door 74 may pivot open and deliver the cigarette out of the second deliver port 108 (¶26).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified CLAYTON to include a conveying mechanism configured to convey a cigar into and out of the cigar holder as taught in CLAYTON, RICHMOND, and ONUMA.  A person of ordinary skill in the art would obviously include conveying mechanisms for the cigar.  Doing transport the cigar within and out of the device.
Regarding claim 10, modified CLAYTON discloses the cigar reroller of claim 1 as discussed above.  Modified CLAYTON does not disclose a housing, wherein the content grinder, the cigar holder, the cutter, and the content holder are attached to the housing.
RICHMOND teaches that the components of the device are contained in an enclosing with a secured door that can be locked (¶4, ¶56).  The door is provided to enclose so that the feed smokeable material is retained within the apparatus (¶125).
ONUMA teaches that the herb dispenser includes a housing 96 (Figs. 1-7, ¶19).  The components are disposed within the housing (¶20).  A power cord extends from the housing to provide power to the herb dispenser (¶20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified CLAYTON to include a housing for containing the elements of the reroller as taught in RICHMOND and ONUMA.  A person of ordinary skill in the art would obviously include a housing for the system.  Doing so would retain the material within the apparatus (RICHMOND ¶125) and join the components in a device to be powered (ONUMA ¶20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747